Citation Nr: 0412792	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  02-04 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
asbestosis.

2.  Whether a substantive appeal of the denial of service 
connection for residuals of broken ribs was timely filed.

3.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of service connection 
for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to May 
1947.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2001 rating decision rendered by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  By letter dated September 7, 2001, the veteran was 
notified of the denial of service connection for residuals of 
broken ribs.  

2.  The veteran filed a timely Notice of Disagreement with 
the September 2001 rating decision which denied service 
connection for residuals of broken ribs.  

2.  In April 2002, the RO mailed a Statement of the Case to 
the veteran addressing the issue of service connection for 
residuals of broken ribs.  

3.  A Substantive Appeal was not received thereafter received 
until subsequent to September 2002.  


CONCLUSION OF LAW

The veteran's appeal of the issue of service connection for 
residuals of broken ribs is untimely.  38 U.S.C.A. § 7105 
(a), (c) (West 2002); 38 C.F.R. §§ 20.202; 20.302 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA regulations, the Board may address questions 
pertaining to its jurisdictional authority to review a 
particular case, including, but not limited to, determining 
whether Notice of Disagreements and Substantive Appeals are 
adequate and timely, at any stage in a proceeding before it, 
regardless of whether the agency of original jurisdiction 
addressed such questions.  When the Board, on its own 
initiative, raises a question as to a potential 
jurisdictional defect, all parties to the proceeding and 
their representative, if any, will be given notice of the 
potential jurisdictional defect and granted a period of 60 
days following the date on which such notice is mailed to 
present written argument and additional evidence relevant to 
jurisdiction and to request a hearing to present oral 
argument on the jurisdictional question.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  See 38 C.F.R. § 20.101(d) (2003).  

The Board notes that by letter dated in February 2004, the 
veteran was informed that the Board would be addressing the 
issue of whether a timely substantive appeal has been 
submitted with respect to the issue of entitlement to service 
connection for residuals of broken ribs.  The veteran was 
given a period of 60 days to present argument and evidence on 
this issue and the opportunity to request a hearing.  The 
veteran has provided a written response to this letter.  
Accordingly, the Board will now address whether it has 
jurisdiction over this issue.  

Evidentiary Background

The record discloses that in a rating decision issued on 
September 5, 2001, the RO denied entitlement to service 
connection for residuals of broken ribs, and denied reopening 
of a claim for service connection for a left shoulder 
disability.  Within the same rating decision, the RO awarded 
service connection for asbestosis, and assigned an initial 
rating of 10 percent for this disability.

On September 7, 2001, the RO mailed the veteran a letter that 
notifying him of the actions taken by the RO in the September 
2001 rating decision.  The veteran was provided with notice 
of his appellate rights at that time.  By and through his 
representative, the veteran filed a Notice of Disagreement 
with the September 2001 rating decision in December 2001.  

A cover letter with an enclosed Statement of the Case was 
issued to the veteran and his representative on April 17, 
2002.  This Statement of the Case addressed the denial of 
service connection for residuals of broken ribs, service 
connection for a left shoulder disability, and entitlement to 
an initial rating in excess of 10 percent for asbestosis.  

On April 27, 2002, the RO received a letter from the 
veteran's representative with an attached VA Form 9, 
Substantive Appeal, completed by the veteran.  In the letter 
accompanying the VA Form 9, the representative indicated that 
the VA Form 9 was being submitted in response to the 
Statement of the Case on the issues of entitlement to service 
connection for left shoulder disability and entitlement to a 
higher initial rating for asbestosis.  The VA Form 9 reflects 
that the veteran checked the box indicating that he wanted to 
appeal all of the issues addressed in the Statement of the 
Case; however, the veteran did not allege any error in the 
denial of service connection for residuals of broken ribs.  

On December 4, 2002, the RO received a written statement from 
the veteran addressing, among other things, the denial of 
service connection for residuals of broken ribs.  


Analysis

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated as a consequence of the absence of legal merit or 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

The Board finds, in this case, that the law and not the 
evidence is dispositive, in that applicable regulations 
specifically state that a Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction (in this case, the RO) mails the Statement of 
the Case to the appellant, or within the remainder of the 1-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case and 
the date of the mailing of the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302(b) (2003) see also 
38 C.F.R. § 3.160 (d).  VA regulations provide that, absent 
evidence of a postmark, it is presumed that any written 
document required to be "filed within a specified period of 
time," which includes a notice of disagreement or 
substantive appeal, was mailed 5 days prior to the actual 
receipt of the document by the RO, excluding Saturdays, 
Sundays, and legal holidays.  38 C.F.R. §§ 20.305(a), 20.306.

An extension of the 60-day period for filing a substantive 
appeal, or of the 60-day period for responding to a statement 
of the case or supplemental statement of the case may be 
granted for good cause. 38 C.F.R. § 20.303.  If a timely 
appeal is not filed with a determination, it becomes final. 
38 U.S.C.A. § 7105(c).  If a timely substantive appeal has 
not been received, the appeal may be dismissed. VAOPGCPREC 9-
99.

In the present case, the veteran was informed of the denial 
of his claim for service connection for residuals of broken 
ribs by letter dated September 7, 2001.  His notice of 
disagreement of this decision was received in December 2001.  

Thereafter, a Statement of the Case addressing this issue was 
mailed to him on April 17, 2002.  At that time, he was 
informed that that he would have to submit a formal appeal to 
continue his appeal and was furnished with a VA Form 9, 
Appeal to Board of Veterans' Appeals.  A review of the claim 
folder does not show that a valid Substantive Appeal of the 
denial of service connection for residuals of fractured ribs 
was filed within one year of notification of the denial of 
his claim or within 60 days of the date of mailing of the SOC 
as required under 38 C.F.R. § 20.302 (b) (2003).  As 
September 7, 2002, was a Saturday, the veteran had until 
September 9, 2002, to file his substantive appeal.  

Under VA regulations, a substantive appeal consists of a 
properly completed VA Form 9, Appeal to Board of Veterans' 
Appeals, or correspondence containing the necessary 
information.  If the Statement of the Case and any prior 
Supplemental Statement of the Case addressed several issues, 
the Substantive Appeal must either indicate that the appeal 
is being perfected as to all of those issues or must 
specifically identify the issues appealed.  The Substantive 
Appeal should set out specific arguments related to specific 
items in the Statement of the Case and any prior Statements 
of the Case.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination, or determinations, being appealed.  38 C.F.R. 
§ 20.202.  

The first correspondence of any type submitted by the 
appellant subsequent to the Statement of the Case is the 
statement of the veteran's representative with an attached VA 
Form 9 that was received by the RO in April 2002.  While the 
veteran checked the box indicating that he wished to appeal 
all of the issues listed on the Statement of the Case, he 
failed to allege any specific error of fact or law with 
respect to the denial of service connection for residuals of 
broken ribs.  Accordingly, the Board finds that neither the 
April 2002 correspondence from the veteran's representative 
nor the April 2002 VA Form 9 completed by the veteran 
satisfies the requirements for a valid substantive appeal of 
the issue of service connection for residuals of broken ribs.  

Similarly, a June 2002 statement from the veteran's 
representative does not indicate any allegation of error of 
fact or law in the denial of service connection for residuals 
of broken ribs.  On the contrary, this statement makes no 
reference to the claim for service connection for residuals 
of broken ribs.  Accordingly, this statement does not satisfy 
the requirements of a valid substantive appeal.  

The first correspondence from the veteran or his 
representative that can be construed as a substantive appeal 
of the denial of service connection for residuals of broken 
ribs is a written statement from the veteran received in 
December 2002 in which he alleges factual error in the denial 
of service connection for residuals of broken ribs.  However, 
as this substantive appeal was not received within one year 
following notice of the September 2001 RO decision or within 
60 days of the date of mailing of the April 2002 Statement of 
the Case, it is not a timely substantive appeal.

The Board notes that correspondence from an appellant's 
representative may be accepted as a Substantive Appeal if it 
contains the same information as a completed VA Form 9 and is 
filed on time.  However, no such document was received within 
one year following notice of the RO decision or within 60 
days of the date of mailing of the statement of the case.  On 
the contrary, neither the statement received by the veteran's 
representative in April 2002 nor the statement received in 
June 2002 address the issue of service connection for 
residuals of broken ribs.  

Unquestionably, the veteran did not file an adequate 
substantive appeal within the required time.  Moreover, he 
did not request an extension of time for filing within the 
applicable time period required by 38 C.F.R. § 20.303, that 
is, prior to the expiration of the time limit for filing a 
substantive appeal.  

Accordingly, the veteran's appeal of the denial of service 
connection for residuals of broken ribs will be dismissed.  


ORDER

As a timely substantive appeal was not filed, the appeal of 
the denial of service connection for residuals of broken ribs 
is dismissed.  


REMAND

After a review of the claims folder, the Board finds that 
remand of the claim for a higher disability rating for 
asbestosis and the claim to reopen a claim for service 
connection for a left shoulder disability is necessary.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  Regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
is applicable to the present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Also, VA is 
required to request that a claimant provide any evidence in 
his or her possession that pertains to the claim.  

The evidence does not show that the RO has made any attempt 
to comply with the duty to notify provisions contained in the 
VCAA.  

Additionally, medical evidence has been associated with the 
claims folder that was not of record when the Statement of 
the Case  was issued in April 2002.  In March 2004, the 
veteran submitted a written statement in support of his claim 
with attached medical records that were not of record in 
April 2002.  Applicable VA regulations require that pertinent 
evidence submitted by the appellant must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. 
§§ 19.37, 20.1304(c) (2003).  A review of the claims folder 
does not indicate that any such waiver has been received.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for the following action:

1.  The RO should provide the veteran 
with the notice required under the VCAA 
and the implementing regulations, to 
include notice that he should submit any 
pertinent evidence in his possession.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues on appeal on a de 
novo basis.  If the benefits sought on 
appeal are not granted to the appellant's 
satisfaction, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



